Exhibit 10.2

 

SECURITY AGREEMENT

 

 

 

DEBTOR:

 

Better Choice Company Inc.

81 Prospect Street

Brooklyn, New York 11201

Attention: Damian Dalla-Longa

SECURED PARTY:

 

Franklin Synergy Bank

3325 West End Avenue

Nashville, Tennessee 37203

Attention:Melinda Bailey

 

 

THIS SECURITY AGREEMENT (this “Agreement”) is made as of this 6th day of May,
2019 between BETTER CHOICE COMPANY INC., a Delaware corporation, having a place
of business at the address shown above (the “Debtor”) and FRANKLIN SYNERGY BANK,
a Tennessee banking corporation, having a place of business at the address shown
above banking corporation, having a place of business at the address shown above
(the “Secured Party”).

 

W I T N E S S E T H:

 

WHEREAS, Secured Party has agreed to extend certain credit to Debtor under
certain terms and conditions; and

 

WHEREAS, Secured Party desires to obtain, and Debtor desires to grant, a
security interest in certain property of Debtor, now owned or hereafter
acquired, and the proceeds thereof, to secure repayment of all indebtedness
described in Section 2 hereof.

 

NOW, THEREFORE, in consideration of the extension of certain credit to Debtor by
Secured Party, and in consideration of the premises and the mutual promises and
covenants hereinafter set forth, the parties hereby agree as follows:

 

Section 1.     Security Interest. As security for the payment of the
indebtedness more particularly described in Section 2 of this Agreement, Debtor
hereby collaterally assigns to Secured Party and grants to Secured Party a
security interest in and to all of Debtor’s presently existing and hereafter
acquired rights in and to the items and types of property described on
Exhibit A, including, without limitation, all proceeds thereof (including
insurance proceeds) and products attributable to or arising therefrom
(collectively the “Collateral”).

 

Section 2.     Indebtedness. The security interest granted herein by Debtor
secures and shall secure:

 

(a)     Prompt and full payment of all indebtedness and obligations of Debtor to
Secured Party evidenced by that certain Revolving Line of Credit Promissory Note
in the original principal amount of up to SIX MILLION TWO HUNDRED AND NO/100
DOLLARS ($6,200,000.00) executed of even date herewith by Debtor to the order of
Secured Party, as such may be amended from time to time (the “Note”);

 

(b)     Prompt payment and performance of all obligations of Debtor to Secured
Party under that certain Loan Agreement between Debtor and Secured Party dated
of even

 

 

--------------------------------------------------------------------------------

 

 

date herewith, as such may be amended from time to time (the “Loan Agreement”)
and under the other Loan Documents, as such term is defined in the Loan
Agreement; and

 

(c)     Payment of all costs and expenses incurred by Secured Party in enforcing
or protecting its rights with respect to the Collateral or the indebtedness
secured by the Collateral, including, but not limited to, reasonable attorneys’
fees.

 

For purposes of this Agreement, all such obligations described in this Section 2
shall be referred to as “Indebtedness” and shall be secured by the Collateral.

 

Section 3.     Debtor’s Representations to Secured Party. Debtor hereby
represents the following facts to be true and correct as of the date hereof:

 

(a)     Debtor is the true and lawful owner of the Collateral;

 

(b)     Debtor has good right to assign and grant a security interest in the
Collateral;

 

(c)     There are no advances, liens, security interests or encumbrances against
any of the Collateral, and there have been no prior assignments of any of the
Collateral; and

 

(d)     Debtor’s name, state of organization and type of entity are accurately
stated at the beginning of this Agreement.

 

Section 4.     Warranties and Covenants. Debtor hereby warrants, covenants and
agrees that, until the Indebtedness secured hereby shall have been paid in full
or unless Debtor shall have received the prior written consent of the Secured
Party:

 

(a)     Protection and Use of Collateral. Debtor will keep the Collateral free
from any adverse lien, security interest, or encumbrance (other than the
security interest granted herein), and Debtor will not waste or destroy the
Collateral or any part thereof; Debtor will not use the Collateral in violation
of any regulations, statute or ordinance or of any judgments, citations, decrees
or orders of any judicial or administrative authority;

 

(b)     Sale, Assignment or Impairment of Collateral. Without Secured Party’s
prior written consent (which consent shall not be unreasonably withheld), Debtor
will not sell, assign or offer to sell or otherwise transfer, dispose of or
encumber the Collateral, or any interest therein, or otherwise dispose of any
material asset, for less than its reasonable fair market value in such manner as
to materially diminish the value of the Collateral, or in any other manner
impair any of its assets so as to substantially diminish the value of the
Collateral;

 

(c)     Insurance. Debtor will maintain such insurance on the Collateral as
required by Secured Party with insurance carriers acceptable to Secured Party;

 

(d)     Indemnification. Debtor will and does hereby agree to indemnify and hold
Secured Party harmless against all claims arising out of or in connection with
Debtor’s ownership or use of the Collateral;

 

(e)     Removal of Collateral. Debtor warrants and represents to and covenants
with Secured Party that: (i) Secured Party’s security interest in the Collateral
is now and

 

2

--------------------------------------------------------------------------------

 

 

at all times hereafter shall be perfected and have a first priority; (ii) the
offices and/or locations where Debtor keeps the Collateral and Debtor’s books
and records concerning the Collateral are at the locations set forth on Schedule
1 hereof, and Debtor shall not remove such books and records and/or the
Collateral therefrom and shall not keep any of such books and records and/or the
Collateral at any other office or location unless Debtor gives Secured Party
written notice thereof within thirty (30) days thereof and the same is within
the continental United States of America; and (c) such addresses include and
designate Debtor’s chief executive office, chief place of business and other
offices and places of business and are Debtor’s sole offices and places of
business. Debtor, by written notice delivered to Secured Party within thirty
(30) days thereof, shall advise Secured Party of Debtor’s changing the state of
its formation, opening of any new office or place of business or its closing of
any existing office or place of business and any new office or place of business
shall be within the continental United States of America;

 

(f)     Inspect Collateral. Secured Party (by any of its officers, employees
and/or agents) shall have the right, at any time or times during Debtor’s usual
business hours, to inspect the Collateral and all related records (and the
premises upon which it is located) and all financial records and to verify the
amount and condition of the Collateral or any other matter whether or not
relating to the Collateral. After an Event of Default, all costs, fees and
expenses incurred by Secured Party, or for which Secured Party has become
obligated, in connection with such inspection and/or verification shall be
payable by Debtor to Secured Party;

 

(g)     Tax Liens, Etc. Debtor agrees to pay all taxes or other liens taking
priority over the security interest created in this Agreement and, should
default be made in the payment of same, Debtor agrees to give Secured Party
prompt notice of such default, and Secured Party, at its option, may pay the
same, which shall then become part of the Indebtedness secured hereby;

 

(h)     Discharge Liens. Secured Party, in its sole and absolute discretion,
without waiving or releasing any obligation, liability or duty of Debtor under
this Agreement or otherwise, may at any time or times hereafter, but shall be
under no obligation to pay, acquire and/or accept an assignment of any security
interest, lien, encumbrance or claim asserted by a person against the
Collateral. All sums paid by Secured Party in respect thereof and all costs,
fees and expenses, including reasonable attorneys’ fees, court costs, expenses
and other charges relating thereto incurred by Secured Party on account thereof
shall be payable by Debtor to Secured Party; and

 

(i)     Additional Actions. Debtor will, at its own expense, take all such
actions, and execute or procure all such documents, as Secured Party may from
time to time deem appropriate to protect its security interest under this
Agreement against the interest of third persons. Without limiting the foregoing,
Debtor shall provide, at Secured Party’s request, any consents to assignment,
control agreements, landlords’ waivers, acknowledgments and other third-party
documents that Secured Party may deem necessary or advisable to perfect or
protect Secured Party’s security interest in the Collateral or to protect
Secured Party’s rights to enforce any contracts or other agreements included in
the Collateral. Secured Party is hereby appointed Debtor’s attorney in fact to
do all acts and things that Secured Party may deem necessary to perfect and/or
continue the perfection of the security interest created by this Agreement and
to protect the Collateral. Debtor shall pay all costs, fees

 

3

--------------------------------------------------------------------------------

 

 

and expenses in connection with any of the foregoing. Debtor further agrees to
pay all costs and fees for filing any termination statements. Debtor authorizes
the Secured Party to file all such UCC financing statements and amendments, in
all such filing offices, as Secured Party may deem necessary or reasonable to
perfect its security interest in the Collateral.

 

Section 5.     Events of Default. The term “Event of Default”, whenever used in
this Agreement, shall mean, subject to any applicable notice and cure periods,
the occurrence of an Event of Default under, and as defined in, the Loan
Agreement.

 

Section 6.     Remedies. Secured Party shall have the following remedies
hereunder:

 

(a)     Acceleration and Foreclosure, Etc. Upon the happening of any Event of
Default, and at any time thereafter, at the option of the Secured Party, any and
all Indebtedness secured hereby shall become immediately due and payable without
presentment or demand or any notice to Debtor or any other person obligated
thereon, and Secured Party shall have and may exercise any or all of the rights
and remedies of a secured party under the Uniform Commercial Code as adopted in
the State of Tennessee, and as otherwise contractually granted herein or under
any other applicable law or under any other agreement executed by Debtor in
favor of Secured Party, including, without limitation, the right and power to
sell, at public or private sale or sales, or otherwise dispose of or utilize
such portion of the Collateral and any part or parts thereof in any manner
authorized or permitted under said Uniform Commercial Code after default by a
Debtor, and to apply the proceeds thereof toward payment of any costs and
expenses and reasonable attorneys’ fees and legal expenses thereby incurred by
Secured Party and toward payment of the obligations in such order or manner as
Secured Party may elect. Additionally, and as an essential part of the bargained
for consideration running to the Secured Party, and to the extent permitted by
applicable law, Debtor hereby expressly grants to Secured Party the contractual
right to purchase any or all of the Collateral at private sale any time after 10
days’ notice of such sale shall have been sent to Debtor by Secured Party.

 

(b)     Waiver of Notice, Etc. Debtor agrees that if notice of public or private
sale or disposition of the Collateral is required under law, then such notice
mailed or sent by overnight courier, in each case with charges prepaid, to
Debtor at the address stated at the beginning of this document at least 10 days
before the time of the proposed sale or disposition, such notice shall be deemed
reasonable and shall fully satisfy any requirement of giving of notice, and the
proposed sale may take place any time after such 10 day period without the
necessity of sending another notice to Debtor. Secured Party may postpone and
reschedule any proposed sale or disposition at its option without the necessity
of giving Debtor further notice of such fact as long as the rescheduled sale
occurs within 60 days of the originally scheduled sale.

 

(c)     Method of Sale of Collateral Approved. All recitals in any instrument of
assignment or any other document or paper executed by Secured Party incident to
sale, transfer, assignment or other disposition or utilization of the Collateral
or any part thereof hereunder shall be sufficient to establish full legal
propriety of the sale or other action taken by Secured Party or of any fact,
condition or thing incident thereto, and all prerequisites of such sale or other
action shall be presumed conclusively to have been performed or to have
occurred. Secured Party shall not be required to prepare or process Collateral
before

 

4

--------------------------------------------------------------------------------

 

 

disposition, or to make any warranties of title or otherwise to any person
acquiring any of the Collateral. Secured Party may, at its option, dispose of
Collateral on credit terms, and, in such event, shall credit Debtor only with
the amounts of cash proceeds actually received by from time to time thereafter
by Secured Party and applied to the Indebtedness.

 

(d)     Preservation and Use of Collateral and Proceeds. In addition to the
foregoing provisions, following an Event of Default, and upon Secured Party’s
demand, Debtor agrees to assemble the Collateral at the location of the Debtor’s
office and make same available to Secured Party immediately. Secured Party is
hereby granted a license or other right to use, without charge, Debtor’s labels,
patents, copyrights, rights of use of any name, trade secrets, tradenames,
trademarks and advertising matter, or any tangible or intangible property or
rights of a similar nature, as it pertains to the Collateral, in advertising for
sale and selling any Collateral, and Debtor’s rights under all licenses and all
franchise agreements shall inure to Secured Party’s benefit.

 

Section 7.     Secured Party’s Powers and Duties with Respect to Collateral.

 

(a)     Secured Party shall be under no duty to collect any amount that may be
or become due at any time on any of the Collateral, to realize on Collateral, to
keep any Collateral insured, to collect principal, interest or dividends, to
make any presentments, demands or notices of protest or preserve any rights
against third parties, in connection with any of the Collateral, or to do
anything for the enforcement and collection of Collateral or the protection
thereof.

 

(b)     Not limiting the generality of any of the foregoing but in amplification
of the same, Secured Party shall be in no way liable to or responsible for any
diminution in the value of the Collateral from any cause whatsoever.

 

(c)     Debtor agrees to do all things necessary to preserve and maintain the
value and collectability of the Collateral, and on the failure of Debtor to so
do, Secured Party may, after giving Debtor written notice of its intention to do
so, make such payments and advance such sums on account thereof as Secured
Party, in its discretion, deems desirable. Debtor agrees to reimburse Secured
Party immediately upon demand for all such payments and advances plus interest
thereon at the Default Rate (as defined in the Loan Agreement), repayment of all
of which is secured by this Agreement and the Collateral.

 

(d)     Secured Party, or any of its agents, shall have the right to call at
reasonable times at the Debtor’s place or places of business at intervals to be
determined by Secured Party, and without hindrance or delay, to inspect, audit,
check, and make extracts from the books, records, journals, orders, receipts,
correspondence, and other data relating to the Debtor’s operations.

 

Section 8.     General Authority. Effective immediately, but exercisable by
Secured Party (or by any person designated by Secured Party) only upon the
occurrence of an Event of Default and after the expiration of any applicable
notice and cure periods, Debtor hereby irrevocably appoints Secured Party (or
any person designated by Secured Party) as Debtor’s true and lawful attorney in
fact with full power of substitution, in Secured Party’s name or Debtor’s name
or otherwise, for Secured Party’s sole use and benefit, but at Debtor’s cost and
expense, to

 

5

--------------------------------------------------------------------------------

 

 

exercise at any time and from time to time all or any of the following powers
with respect to all or any of the Collateral:

 

(a)     To receive, take, endorse, assign and deliver in Secured Party’s name or
Debtor’s name any and all checks, notes, drafts and other instruments relating
to the Collateral;

 

(b)     To transmit to account debtors notice of Secured Party’s interest in
accounts and to request from account debtors at any time, in Debtor’s name or in
Secured Party’s name or the name of Secured Party’s designee;

 

(c)     To notify account debtors to make payment directly to Secured Party or
to any bank designated by Secured Party;

 

(d)     To take or bring, in Debtor’s name or Secured Party’s name, all steps,
actions, suits or proceedings deemed by Secured Party necessary or desirable to
effect collection of the accounts, to compromise with any account debtor and
give acquittance for any and all accounts; and

 

(e)     In general, to do all things necessary to preserve its rights under the
terms of this Agreement, including, without limitation, to take any action or
proceedings that Secured Party deems necessary or appropriate to protect and
preserve the security interest of Secured Party in the Collateral;

 

provided, however, the exercise by Secured Party of or failure to so exercise
any such authority shall in no manner affect Debtor’s liability to Secured Party
hereunder or in connection with the Indebtedness; and provided further, that
Secured Party shall be under no obligation or duty to exercise any of the powers
hereby conferred upon it and it shall have no liability for any act or failure
to act in connection with any of the Collateral. Secured Party shall not be
bound to take any steps necessary to preserve rights in any instrument, contract
or lease against third parties.

 

Section 9.     Survival of Agreements, Representations and Warranties. All
agreements, representations and warranties contained herein or made in writing
by or on behalf of Debtor in connection with the transactions contemplated
hereby shall survive the execution and delivery of this Agreement, any
investigation at any time made by Secured Party or on its behalf, and the
acquisition and disposition of the Indebtedness. All statements contained in any
certificate or other instrument delivered by or on behalf of Debtor pursuant
hereto or in connection with the transactions contemplated hereby shall be
deemed representations and warranties by Debtor hereunder.

 

Section 10.     Dealings With Debtor. It is expressly understood and agreed
that, notwithstanding anything else contained in this Agreement, Secured Party
may, for all purposes hereof deal solely with Debtor in connection therewith,
and nothing herein shall be construed so as to require dealings with, consent
of, or notice to any other parties or persons.

 

Section 11.     Agreement Not Exclusive Remedy. This Agreement shall not
prejudice the right of Secured Party, at its option, to enforce collection of
the Indebtedness by suit or in any lawful manner. If Secured Party has
additional security, then it may resort to such other security for the payment
of the Indebtedness secured hereby. No right or remedy in this Agreement or in
any instrument evidencing the Indebtedness is intended to be exclusive of any
other right or

 

6

--------------------------------------------------------------------------------

 

 

remedy, but every such right or remedy shall be cumulative and shall be in
addition to every other right or remedy herein or therein conferred, or now or
hereafter existing, by contract, at law or in equity or by statute.

 

Section 12.     Non Waiver Provision. No delay or omission by Secured Party to
exercise any right or remedy shall impair such right or remedy or any other
right or remedy or shall be construed to be a waiver of any Event of Default or
an acquiescence therein; and every right and remedy herein conferred or now or
hereafter existing by contract or at law or in equity or by statute may be
exercised separately or concurrently and in such order and as often as may be
deemed expedient by Secured Party. Not limiting the generality of the foregoing,
pursuit or exercise of any right or remedy conferred herein, or by law or in
equity or by statute, shall not be, and shall not be considered to be, an
election against, or waiver or relinquishment of, any other right or remedy.

 

Section 13.     Severability. The invalidity or unenforceability of any of the
rights or remedies herein provided in any jurisdiction shall not in any way
affect the right to the enforcement in such jurisdiction or elsewhere of any of
the other rights or remedies herein provided.

 

Section 14.     Applicable Law. This Agreement is being delivered and is
intended to be performed in the State of Tennessee and shall be construed and
enforced in accordance with and governed by the substantive law of such State.

 

Section 15.     Binding Agreement. This Agreement shall be binding upon and
inure to the benefit of the successors, representatives and assigns of the
parties hereto. This agreement may be signed in counterparts.

 

Section 16.     Entire Agreement. This Agreement contains the entire Agreement
between the Secured Party and the Debtor and supersedes all prior agreements and
understandings relating to the subject matter hereof. It may not be changed or
terminated orally, but may only be changed by an agreement in writing signed by
the party or parties against whom enforcement of any waiver, change,
modification, extension, discharge or termination is sought.

 

Section 17.     Captions. The captions of this Agreement are for the purpose of
reference only, and shall not limit or otherwise affect any of the terms hereof.

 

Section 18.     Notices. Except as expressly provided otherwise herein, all
notices, certificates, requests, consents and other communications hereunder
shall be made or given in accordance with the notice provisions set forth in the
Loan Agreement or the Note to, when applicable, the addresses set forth in the
beginning of this Agreement, or at such other address as either party may
designate by written notice to the other party in accordance herewith.

 

Section 19.     Rules of Construction. The Rules of Construction set forth in
Section 1.2 of the Loan Agreement are hereby incorporated into this Agreement by
this reference and shall be construed to compliment, rather than contradict, the
provisions of this Agreement.

 

Section 20.   JURY TRIAL WAIVER. DEBTOR AND SECURED PARTY HEREBY KNOWINGLY,
WILLINGLY AND IRREVOCABLY WAIVES ITS AND THEIR RIGHTS TO DEMAND A JURY TRIAL IN
ANY ACTION OR PROCEEDING INVOLVING THIS AGREEMENT, ANY OF THE INDEBTEDNESS, ANY
COLLATERAL, OR ANY RELATIONSHIP BETWEEN DEBTOR AND SECURED PARTY. DEBTOR
WARRANTS

 

7

--------------------------------------------------------------------------------

 

 

 

AND REPRESENTS THAT IT HAS REVIEWED THE FOREGOING WAIVERS WITH ITS LEGAL COUNSEL
AND HAS KNOWINGLY AND VOLUNTARILY WAIVED ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, THIS SECTION MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

8

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date first above written.

 

DEBTOR:

 

BETTER CHOICE COMPANY INC., a Delaware corporation

 

 

By: /s/ Damian Dalla-Longa                                               

 

Print Name: Damian Dalla-Longa

 

Title: Co-CEO

 

 

 

 

SECURED PARTY:

 

FRANKLIN SYNERGY BANK, a Tennessee banking corporation

 

 

 

By:/s/ Melinda M. Bailey                                                     

      MELINDA M. BAILEY

      Senior Vice President

 

 

 

 

9

--------------------------------------------------------------------------------

 

 

 

EXHIBIT A

 

collateral

 

The Collateral consists of all of Debtor’s right, title and interest in and to
the following described documents and property (and types of property) both
presently existing and hereafter acquired or arising:

 

1.     All assets of Debtor, including, without limitation, all accounts,
machinery, apparatus, goods, deposit and operating accounts held with Secured
Party, investment property, instruments, documents, chattel paper,
letter-of-credit rights, equipment, furniture, inventory, goods, building
materials, general intangibles, issues, profits and any commercial tort claims
hereafter identified by Debtor in any authenticated record delivered to Secured
Party, presently existing and hereafter acquired or arising, by which Debtor has
or may have any interest; and

 

2.     All proceeds (including insurance proceeds) of any and all of the
foregoing.

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

SCHEDULE 1

 

COLLATERAL LOCATIONS

 

 

1.

4025 Tampa Road, Suite 1117, Oldsmar, Florida 34677

 

 

 

 

 

 

 

 